 Case 2:19-cv-00266-JRG Document 95 Filed 05/05/20 Page 1 of 6 PageID #: 6023



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

INTERTRUST TECHNOLOGIES CORP.,                   §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               § CIVIL ACTION NO. 2:19-CV-00266-JRG
                                                 §            LEAD CASE
CINEMARK HOLDINGS, INC.,                         §
                                                 §
                Defendant,                       §
                                                 §
                                                 §
AMC ENTERTAINMENT HOLDINGS                       § CIVIL ACTION NO. 2:19-CV-00265-JRG
INC.,                                            §           MEMBER CASE
                                                 §
                Defendant,                       §
                                                 §
                                                 §
REGAL ENTERTAINMENT GROUP,                       § CIVIL ACTION NO. 2:19-CV-00267-JRG
                                                 §           MEMBER CASE
                Defendant.                       §
                                                 §


                        FIRST AMENDED DOCKET CONTROL ORDER

          It is hereby ORDERED that the following schedule of deadlines is in effect until further

 order of this Court:

        Current Date            Amended Date                          Event

     January 4, 2021          Unchanged           *Jury Selection – 9:00 a.m. in Marshall, Texas
                                                  before Judge Rodney Gilstrap

     November 30, 2020        Unchanged           * If a juror questionnaire is to be used, an
                                                  editable (in Microsoft Word format)
                                                  questionnaire shall be jointly submitted to the
                                                  Deputy Clerk in Charge by this date.1


 1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
 Advance of Voir Dire.
Case 2:19-cv-00266-JRG Document 95 Filed 05/05/20 Page 2 of 6 PageID #: 6024




   Current Date       Amended Date                            Event

November 30, 2020   December 7, 2020     *Pretrial Conference – 9:00 a.m. in Marshall,
                                         Texas before Judge Rodney Gilstrap

November 23, 2020   December 2, 2020     *Notify Court of Agreements Reached During
                                         Meet and Confer

                                         The parties are ordered to meet and confer on
                                         any outstanding objections or motions in limine.
                                         The parties shall advise the Court of any
                                         agreements reached no later than 1:00 p.m.
                                         three (3) business days before the pretrial
                                         conference.

November 23, 2020   November 30, 2020    *File Responses to Motions in Limine

November 23, 2020   Unchanged            *File Joint Pretrial Order, Joint Proposed Jury
                                         Instructions, Joint Proposed Verdict Form,
                                         Updated Exhibit Lists, Updated Witness Lists,
                                         and Updated Deposition Designations

November 16, 2020   Unchanged            *File Notice of Request for Daily Transcript or
                                         Real Time Reporting.

                                         If a daily transcript or real time reporting of
                                         court proceedings is requested for trial, the
                                         party or parties making said request shall file a
                                         notice with the Court and e-mail the Court
                                         Reporter, Shelly Holmes, at
                                         shelly_holmes@txed.uscourts.gov.

November 13, 2020   November 23, 2020    File Motions in Limine

                                         The parties shall limit their motions in limine to
                                         issues that if improperly introduced at trial
                                         would be so prejudicial that the Court could not
                                         alleviate the prejudice by giving appropriate
                                         instructions to the jury.

November 13, 2020   November 30, 2020    Serve Objections         to   Rebuttal    Pretrial
                                         Disclosures

November 6, 2020    November 23, 2020    Serve Objections to Pretrial Disclosures; and
                                         Serve Rebuttal Pretrial Disclosures




                                        -2-
Case 2:19-cv-00266-JRG Document 95 Filed 05/05/20 Page 3 of 6 PageID #: 6025




       Current Date         Amended Date                               Event

    October 23, 2020     November 13, 2020        Serve Pretrial Disclosures (Witness List,
                                                  Deposition Designations, and Exhibit List) by
                                                  the Party with the Burden of Proof

    October 20, 2020     November 25, 2020        *Response to Dispositive Motions (including
                                                  Daubert Motions). Responses to dispositive
                                                  motions that were filed prior to the dispositive
                                                  motion deadline, including Daubert Motions,
                                                  shall be due in accordance with Local Rule CV-
                                                  7(e), not to exceed the deadline as set forth in
                                                  this Docket Control Order.2 Motions for
                                                  Summary Judgment shall comply with Local
                                                  Rule CV-56.

    October 5, 2020      November 11, 2020        *File Motions to Strike Expert Testimony
                                                  (including       Daubert        Motions)

                                                  No motion to strike expert testimony (including
                                                  a Daubert motion) may be filed after this date
                                                  without leave of the Court.

    October 5, 2020      November 11, 2020        *File Dispositive Motions

                                                  No dispositive motion may be filed after this
                                                  date without leave of the Court.

                                                  Motions shall comply with Local Rule CV-56
                                                  and Local Rule CV-7. Motions to extend page
                                                  limits will only be granted in exceptional
                                                  circumstances.     Exceptional circumstances
                                                  require more than agreement among the parties.

    September 21, 2020   November 6, 2020         Deadline to Complete Expert Discovery

    September 4, 2020    October 27, 2020         Serve Disclosures       for   Rebuttal    Expert
                                                  Witnesses



2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                -3-
Case 2:19-cv-00266-JRG Document 95 Filed 05/05/20 Page 4 of 6 PageID #: 6026




   Current Date      Amended Date                          Event

August 14, 2020    October 13, 2020    Deadline to Complete Fact Discovery and File
                                       Motions to Compel Discovery

August 14, 2020    October 13, 2020    Serve Disclosures for Expert Witnesses by the
                                       Party with the Burden of Proof

July 10, 2020      Unchanged           Comply with P.R. 3-7 (Opinion of Counsel
                                       Defenses)

June 16, 2020      Unchanged           *Claim Construction Hearing – 1:30 p.m. in
                                       Marshall, Texas before Judge Rodney Gilstrap

June 2, 2020       Unchanged           *Comply with P.R. 4-5(d) (Joint Claim
                                       Construction Chart)

May 22, 2020       Unchanged           *Comply with P.R. 4-5(c) (Reply Claim
                                       Construction Brief)

May 15, 2020       Unchanged           Comply with P.R. 4-5(b) (Responsive Claim
                                       Construction Brief)

May 8, 2020        July 7, 2020        Deadline to Substantially Complete Document
                                       Production and Exchange Privilege Logs

                                       Counsel are expected to make good faith efforts
                                       to produce all required documents as soon as
                                       they are available and not wait until the
                                       substantial completion deadline.

May 1, 2020        Unchanged           Comply with P.R. 4-5(a) (Opening Claim
                                       Construction Brief) and Submit Technical
                                       Tutorials (if any)

                                       Good cause must be shown to submit technical
                                       tutorials after the deadline to comply with P.R.
                                       4-5(a).

April 22, 2020     Unchanged           Comply with P.R. 4-4 (Deadline to Complete
                                       Claim Construction Discovery)




                                      -4-
Case 2:19-cv-00266-JRG Document 95 Filed 05/05/20 Page 5 of 6 PageID #: 6027



(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining




                                                -5-
Case 2:19-cv-00266-JRG Document 95 Filed 05/05/20 Page 6 of 6 PageID #: 6028



deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 .
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.

    So ORDERED and SIGNED this 5th day of May, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 -6-
